IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
CHARLES POWE, §
Plaintiff, :
v. : Civil Action No. 4:18-cv-00927-P-BP
ANDREW M. SAUL, :
Commissioner of Social Security, §
Defendant. :

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a
Recommendation in this case. No objections were filed, and the Magistrate Judge’s
Recommendation is ripe for review. The District Judge reviewed the proposed Findings,
Conclusions, and Recommendation for plain error. Finding none, the undersigned District
Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and
they are accepted as the Findings and Conclusions of the Court.

Accordingly, it is ORDERED that the Commissioner’s decision is AFFIRMED.

SO ORDERED on this 3 day of Pace tm , 2019.

Nek T. HEE

Mark T. Pittman
UNITED STATES DISTRICT JUDGE

 
